DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 03/04/2021.


Status of Claims


Claims 1, 4-6, 8, 14, and 20 have been amended. 
Claims 1-20 are now pending.


Response to Arguments

Drawing objections are withdrawn due to submitted amendments.
Specification objection is withdrawn due to submitted amendments.
Claims 8, 14, and 20 objections are withdrawn due to submitted amendments.
The 35 U.S.C. 112(b) rejection of claims 5 and 6 is withdrawn due to submitted amendments. However, the 35 U.S.C. 112(b) rejection of claims 12-13 and 20 is maintained because these claims were not amended. 
Applicant's arguments filed on 03/04/2021 regarding the 35 U.S.C. 101 and 103 rejection of claims 1-20 have been fully considered. The Applicant argues the following.
 	As per the 101 rejection, the Applicant argues that the claims as amended are directed to patentable subject matter (pgs. 17-18).
The Examiner respectfully disagrees. The claims as amended are directed to the abstract grouping of Certain Methods of Organizing Human Activity (i.e. managing personal behavior) and Mental Processes, without significantly more. because the claims describe a process of performing data analysis (i.e. mental process) to create work charts (i.e. managing personal behavior) which can encompass a person with pen and paper analyzing data sets to create work charts (e.g. Gantt charts). As per the October 2019 Patent Subject Matter Eligibility Guidance, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. The claims did not include additional elements that integrated the abstract idea into a practical application nor provided an 
 	As per the 103 rejections, the Applicant argues that the amended claims 1, 8, and 14 are patentable over Tripathi in view of Elyea (pgs.19-22)
The Examiner submits that the Applicant’s arguments are directed to claim 1, 8, and 14 as amended. The application of the previously cited art references does not apply to the newly amended claims. Therefore, the previous 35 U.S.C. 103 rejections have been withdrawn and a new grounds of 103 rejections are made. See details below.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 8,  and 14 are objected to because of the following informalities:
Claims 1 and 8 limitation of “adjusting gain efficiencies…” should read “adjusting to gain efficiencies…”
Claim 14 limitation of “adjusting gain efficiencies…” should read “adjust to gain efficiencies…”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 14 include the limitation of “adjusting gain efficiencies of one or more work elements…” The claims do not specify what is being adjusted to gain efficiencies, therefore, the claims are rendered indefinite and are rejected under 35 U.S.C. 112(b). Dependent claims 2-7, 9-13, and 15-20 are also rejected. For examination purposes, “adjusting gain efficiencies” will interpreted as “adjusting one or more actions”. 
Claims 12 and 20 recite the limitation of “the selected model element”. There is insufficient antecedent basis for this limitation. “A selected model element” is not mentioned in previous claims, however, the claims recite “receiving a selection of a work element”.  It’s unclear if the work element and the model element are the same or different. Therefore, claims 12 and 20 are rendered indefinite and are rejected under 35 U.S.C. 112(b). Dependent claim 13 is also rejected.  For examination purposes, “the selected model element” will be interpreted as “the selected work element”.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Automated Work Chart Systems and Methods”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (i.e. managing personal behavior) and Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-20 are directed to a statutory category, namely a process (claims 1-7), a manufacture (claims 8-13) and a machine (claims 14-20).
Step 2A (1): Independent claims 1, 8, and 14 are directed to an abstract idea of Mental Processes and Certain Methods of Organizing Human Activity (i.e. managing personal behavior), based on the following claim limitations: “receive one or more given indicators or criteria; access one or more given data sets…, wherein the one or more given data sets include one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters; determine a representative data set from the one or more given data sets; create a work chart from the representative data set, wherein the work chart include a plurality of work elements and dependencies between the work elements and associated time for performing the plurality of work elements and associated time between the plurality of work elements; and adjusting gain efficiencies of one or more of the work elements based on the dependencies between the work elements and the associated time for performing the plurality of work elements and the associated time between the plurality of work elements in the work chart”. These claims are directed towards performing data analysis (i.e. mental process) to create work charts (i.e. managing personal behavior) and can encompass a person with pen and paper analyzing data sets to create work charts (e.g. Gantt charts).  Dependent claims 2-7, 9-13, and 15-20 further describes the data analysis process and define the components of the work chart.  Therefore, these limitations, under the broadest reasonable interpretation, fall within the abstract grouping of Mental Processes which includes observation, evaluations, judgements, and opinions. The claims are also directed towards “Certain Methods of Organizing Human Activity” as the work charts includes instructions and/or activities that a worker performs, which involves managing personal behavior. 
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 7, 8, 14-15, and 20 recite additional elements of deep learning from one or more sensors streams over the one or more cycles (claims 1, 8, and 14),  blockchain (claim 7 and 15), one or more non-transitory computing device-readable storage medium storing instructions executable by one or more computing devices (claim 8), one or more storage unit, one or more interfaces, one or more engines, a graphical user interface (claim 14), one or more engines, and a graphical user interface (claim 20). These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 7, 8, 14-15, and 20 recite additional elements as stated above. As per the Applicant’s specification, deep learning is a type of machine learning [0044]; sensor streams can include video sensor frames, thermal sensor frames, infrared sensor frames, and three-dimensional depth frames (Abstract); data can be stored utilizing (i.e. applying) block chaining [0073], computing devices implement the one or more interfaces, the one or more engine, the one or more data storage units, and one or more analytics front-end units [0041], and the computing device may include a cloud-based system, a local computer system, or a hybrid system [0104]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer (see MPEP 2106.05(f)). Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) (see MPEP 2106.05). Therefore, claims 1-20 do not amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 8-9, 12-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 2018/0330287 A1) in view of Elyea et al. (US 6,963,827 B1), in further view of Arao et al. (US 2020/0293972 A1), and in further view of Hunt (US 10,445,702 B1).
As per claim 1  (Currently Amended), Tripathi in view of Elyea teach a method of creating work charts comprising:
 Tripathi teaches system and methods of a workflow auditing system that create workflow rules (Tripathi e.g. Fig. 1A, Systems and methods of a workflow auditing system [0011]. Management Center 108 includes servers and databases configured to create workflow rules based on workflow data received from numerous facilities including the facilities 102 and 104 [0054].)
Tripathi does not explicitly teach that the workflow rules are displayed in a work chart.
However, Elyea teaches creating work charts (Elyea e.g.  Figs. 5-6, Elyea teaches a method and apparatus for performing discrete simulation of ergonomic movements that includes a microprocessor to transform a manually performed process into a time-based listing of events (Abstract). Fig. 6 shows a tabular listing of the task descriptions including task# 600, description 610, category 620, detail 630, time 650, etc. As shown, each description 610 summarizes the task to be performed by the subject, category 620 explains the function performed during the task (e.g., lifting, lowering, push, pull, etc.). Detail 630 further provides insight into the task performed. For example, description 610 states that the subject “reaches to a drawer,” category 620 explains that the task involves lateral arm work, and detail 630 further provides that the subject is standing and twisting at a 90 angle (col. 6 line 55-65).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Tripathi to include 
Tripathi teaches receiving one or more given indicators or criteria; (Tripathi e.g. Figs. 1A & 1C, The management center 108 may receive one-thousand data structures of workflow data corresponding to an inspection procedure performed by different inspectors and/or inspection facilities [0054]. Actions performed by an inspector are quantified as workflow data and each portion of the workflow data has predetermined workflow limits that correspond to the procedure being performed [0012].)
Tripathi teaches accessing one or more given data sets based on the one or more given indicators or criteria, wherein the one or more given data sets include one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters (Tripathi e.g. Fig. 1C, Database 152 store or archive recorded and workflow data [0097]. The workflow data includes, for example, a time duration of an action performed by an inspector, a spatial position of an inspector, a function (e.g., a portion of an inspection procedure ) performed by the inspector, or a motion characteristic (e.g., bodily movement) of the inspector. Each portion of workflow data has predetermined workflow limits that correspond to the procedure being performed [0012].)  Tripathi in view of Elyea do not explicitly teach, however, Arao teaches determined by deep learning from one or more sensor streams over the one or more cycles; (Arao e.g. Figs. 1-3, ARAO teaches a work analysis device and work analysis assistance method, a computer program, and an information storage medium for evaluating a motion pattern of a worker [0001]. The computer 10 serving as the work analysis assistance device has a function of evaluating a behavior ( motion ) of a worker during work and specifically, evaluation a motion pattern of the worker in the work (Figs. 1-2, [0035], [0037], and [0038]). Work analysis device computer 10 acquires a captured video of a camera R and a measurement results of measurement sensor S. The camera R captures a state where a worker P executes work X ([0037]-[0038]). The computer 10 executes deep learning with the degree of dissimilarity for each motion pattern specified in step S002 and the determination result for each motion pattern read out in step S003 as inputs ( S005 ) (Fig. 5 and [0065]). The deep learning is performed by using the motion pattern acquired in the past and the determination result with respect to the acceptability of the work X that is received as an input for each motion pattern [0096].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Tripathi in view of Elyea’s workflow audit system to include deep learning of motion patterns as taught by Arao in order to determine acceptability of the work performed (Arao e.g. [0009]-[0010]).
Tripathi teaches determining a representative data set from the one or more given data sets; (Tripathi e.g. Fig. 1B, Distribution data for an inspection procedure is stored in database 122 [0078]. The distribution of “normal” or 
Tripathi in view of Elyea, Arao, and Hunt teach creating a work chart from the representative data set, wherein the work chart include a plurality of work elements and dependencies between the work elements and associated time for performing the plurality of work elements and associated time between the plurality of work elements, and 
Tripathi teaches creating workflow rules from the representative data set, wherein the workflow rules include a plurality of work elements and dependencies between the work elements (Fig. 1A, Management Center 108 includes servers and databases configured to create workflow rules based on workflow data received from numerous facilities including the facilities 102 and 104 [0054]. Workflow rules are predetermined acceptable movements and/or positioning specified for procedure(s) or test(s) of an inspection. Identified actions are compared to workflow rules specified according to a pre-defined procedure or inspection protocol [0011]. The workflow rules are specified by auditors, best practices, regulations, and/or jurisdictions based on acceptable functions, motions, and/or actions an inspector should perform to complete a test [0074]. The management center 108 may also individualize workflow rules for each facility 102 
Tripathi does not explicitly teach creating a work chart wherein the chart includes associated time for performing the plurality of work elements and associated time between the plurality of work elements.
However, Elyea teaches creating a work chart that includes a plurality of work elements and dependencies between the work elements and associated time for performing the work elements (Elyea e.g.  Figs. 5-6, Elyea teaches a method and apparatus for performing discrete simulation of ergonomic movements that includes a microprocessor to transform a manually performed process into a time-based listing of events (Abstract). The list of the actual tasks to be performed by a human operator working at a DBCS includes the period of time necessary to perform the task, interrelationships between the tasks as well as a frequency with which the task is performed (col. 7 lines 28-30 and 46-49). For example, Fig. 6 shows a tabular listing of the tasks for a USPS DBCS Sweeper Job #3287 with task descriptions including task# 600, description 610, category 620, detail 630, time 650, etc. As shown, each description 610 summarizes the task to be performed by the subject, category 620 explains the function performed during the task (e.g., lifting, lowering, push, pull, etc.). Detail 630 further provides insight into the task performed. For example, description 610 states that the subject “reaches 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Tripathi to include displaying the work rules into a work chart or tabular list with associated times for performing the task/work elements as taught by Elyea in order to quickly and easily evaluate the detailed ergonomic analysis (Elyea e.g. col. 2 lines 60-63).
Tripathi in view of Elyea and Arao do not explicitly teach a work chart that includes associated time between the plurality of work elements.
However, Hunt teaches a work chart that includes associated time between the plurality of work elements (Hunt e.g. Fig. 2, Hunt teaches system and associated methods for calculating and displaying time management objects in the form of an effort-scaled, Gantt - style bar chart. Activity bar segments representing certain work events comprise temporal (e.g., horizontal) extents representing time potentially available for expending effort (Abstract). The automated time management solutions allow an individual to generate a schedule showing tasks in a To Do list and indicating how much time is available between a task and its time limits for actually focusing effort on the tasks, and to adjust that schedule as needed to avoid violating the limits (col. 2 lines 61-66). For example, Fig. 2 Personal Adaptive Schedule chart 200 may include a To Do list containing scheduled activities 205, scheduled effort for each activity 210 (e.g. time (h)), a 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Tripathi in view of Elyea and Arao’s work chart to include associated time between the plurality of work elements as taught by Hunt in order to automatically record and trace the effort spent on work activities, appointments, and interruptions, in order to more easily allow for analysis of work efficiency (Hunt e.g. col. 11 lines 7-10).
Tripathi in view of Elyea and Arao do not explicitly teach, however, Hunt teaches adjusting gain efficiencies of one or more of the work elements based on the dependencies between the work elements and the associated time for performing the plurality of work elements and the associated time between the plurality of work elements in the work chart. (Hunt e.g. Figs. 1-2, The system provides graphical cues allowing the person to recognize quickly which adjustments to the schedule may relieve time pressure or otherwise reduce the proximity of an activity to its time constraints (col. 11 lines 2-5). The system may warn the person in advance when time constraints within which an activity may be performed threaten to be violated, so that the person may take steps as early as possible to adjust the schedule in order to avoid the violation (col. 10 lines 57-61). The system may allow adjusting of activity attributes, adjusting of activity priorities, deletion of no-longer relevant activities, etc. (col. 10 lines 8-11). The system 100 may also allow a user to manipulate a chart 200 through calculation and application of an Adjustment Experience Factor (AEF) where the system calculates a running 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Tripathi in view of Elyea and Arao’s work chart to allow adjustments to work elements as taught by Hunt in order to avoid time limit overruns as early as possible (col. 24 lines 31-32).
As per claim 8 (Currently Amended), One or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform an action recognition and analytics method of creating work charts comprising: 
Tripathi teaches one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform an action recognition and analytics method of creating workflow rules comprising (Tripathi e.g. Fig. 1A and 12, The systems and methods use motion capture technology (e.g. camera system 118) to record actions performed by inspectors [0014]. The camera system 118 is capable of detecting and recording environmental characteristics [0046]. The example processes of FIGS. 10A , 10B , and 11 may be implemented using coded instructions (e.g. computer readable instructions) stored on a non-transitory computer readable medium such as a flash memory , ROM , RAM , a cache, or other storage media in which information is stored for any duration [0148].) 
Tripathi does not explicitly teach creating a work chart.

The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Tripathi’s work auditing system to include displaying the work rules into a work chart or tabular list as taught by Elyea in order to quickly and easily evaluate the detailed ergonomic analysis (Elyea e.g. col. 2 lines 60-63).
Tripathi teaches receiving one or more given indicators or criteria
Tripathi teaches accessing one or more given data sets based on the one or more given indicators or criteria, wherein the one or more given data sets include one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters indexed to corresponding portions of one or more sensor streams, wherein the one or more indicators of the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objections and one or more parameters are determined by deep learning from the one or more sensor streams; (Tripathi e.g. Fig. 1A and 1C, Database 152 store or archive recorded and workflow data [0097]. The workflow data includes, for example, a time duration of an action performed by an inspector, a spatial position of an inspector, a function (e.g., a portion of an inspection procedure ) performed by the inspector, or a motion characteristic (e.g., bodily movement) of the inspector. Each portion of workflow data has predetermined workflow limits that correspond to the procedure being performed [0012]. The workflow auditing system uses workflow algorithms and/or routines to convert recorded data from a camera and/or a depth/ color sensor into digitalized workflow data for analysis. The workflow auditing system calculates workflow data for each frame of recorded data [0025]. In FIG. 1B, the camera system 118 records video, depth data, and audio of an inspector performing an inspection test. The workflow data processor 132 processes the recorded data into workflow data including multi-dimensional video data, time-based data, motion characteristics data, functional data, and/or action data [0093].) Tripathi in view of Elyea do not explicitly teach, however, Arao teaches wherein the one or more indicators of the at least one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objections and one or more parameters are determined by deep learning from the one or more sensor streams; (Arao e.g. Figs. 1-3, ARAO teaches a work analysis device and work analysis assistance method, a computer program, and an information storage medium for evaluating a motion pattern of a worker [0001]. The computer 10 serving as the work analysis assistance device has a function of evaluating a behavior ( motion ) of a worker during work and specifically, evaluation a motion pattern of the worker in the work (Figs. 1-2, [0035], [0037], and [0038]). Work analysis device computer 10 acquires a captured video of a camera R and a measurement results of measurement sensor S. The camera R captures a state where a worker P executes work X ([0037]-[0038]). The computer 10 executes deep learning with the degree of dissimilarity for each motion pattern specified in step S002 and the determination result for each motion pattern read out in step S003 as inputs ( S005 ) (Fig. 5 and [0065]). The deep learning is performed by using the motion pattern acquired in the past and the determination result with respect to the acceptability of the work X that is received as an input for each motion pattern [0096].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Tripathi in view of Elyea’s workflow audit system to include deep learning of motion patterns as taught by 
Tripathi teaches statistically analyzing the one or more given data sets based on the one or more given indicators or criteria to determine a representative data set; (Tripathi e.g. Fig. 1B, Distribution data for an inspection procedure is stored in database 122 [0078]. The distribution of “normal” or allowable actions may be determined by, for example, an average and standard deviation of motions of the population of inspectors performing the same inspection [0011]. The management center 108 uses analytics, trend modeling, and statistical models of the compiled workflow data in conjunction with defined regulatory specification limits, common know-how, and/or best practices to determine workflow limits for a workflow rule [0054].)
Tripathi in view of Elyea, Arao, and Hunt teach creating a work chart from the representative data set., wherein the work chart includes a plurality of work elements and dependencies between the work elements and associated time for performing the plurality of work elements and associated time between the plurality of work elements; and (See claim 1d for response.)
Tripathi in view of Elyea, Arao, and Hunt teach adjusting gain efficiencies of one or more of the work elements based on the dependencies between the work elements and the associated time for performing the plurality of work elements and the associated time between the plurality of work elements in the work chart
As per claim 14 (Currently Amended), Tripathi teaches a system comprising (Tripathi e.g. Figs. 1A-1D Workflow auditing system): 
Tripathi teaches one or more data storage units; (Tripathi e.g. Figs. 1A-1D databases 122 and 154)
Tripathi teaches one or more interfaces; (Tripathi e.g. Fig. 1C Interface 150)
Tripathi teaches one or more engines configured to (Tripathi e.g. Figs. 1B & 1C, The workflow auditing system may include any one or more computer, server, processor, memory, routines, algorithms, and/or functions to monitor inspectors [0013]. Fig. 1B test controller 120 include engines receiver 130, workflow data processor 132, rule analyzer 134, audit analyzer 136, compliance analyzer 138, audit management system 140 and Fig. 1C management center and database 108 include engines workflow data processor 154, statistical processor 156, and workflow rule processor 158.): 
Tripathi teaches receive one or more given indicators or criteria; (See claim 1a for response.)
Tripathi in view of Elyea and Arao teach access one or more given data sets stored on the one or more data storage units based on the one or more given indicators or criteria, wherein the one or more given data sets include one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters, indexed to corresponding portions of one or more sensor streams, wherein the one or more indicators of the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objections and one or more parameters are determined by deep learning from the one or more sensor streams; (See claim 8b for response.)
Tripathi teaches determine a representative data set from the one or more given data sets; (See claim 1c for response.)
Tripathi in view of Elyea, Arao, and Hunt teach create a work chart from the representative data set, wherein the work chart include a plurality of work elements and dependencies between the work elements and associated time for performing the plurality of work elements and associated time between the plurality of work elements; and (See claim 1d for response.)
Tripathi in view of Elyea, Arao, and Hunt teach adjusting gain efficiencies of one or more of the work elements based on the dependencies between the work elements and the associated time for performing the plurality of work elements and the associated time between the plurality of work elements in the work chart. (See claim 1e for response.)
As per claims 2, 9, and 16 (Original), Tripathi in view of Elyea, Arao, and Hunt teach the method according to claim 1, one or more non-transitory computing device-readable storage mediums according to claim 8, and the system of claim 14, Elyea also teaches wherein a subject of the work chart comprises an article of manufacture, a health care service, a shipping transaction or a retail transaction. (Elyea e.g. The model (i.e. subject) examples include operators of a Delivery Bar Code Sorter (DBCS) device used by the U.S. Postal Service (i.e. shipping transaction). The present invention may be utilized to model and analyze a wide variety of tasks, including processes, product design, and manufacturing techniques (col. 6 lines 26-32).)
As per claim 4 (Currently Amended), Tripathi in view of Elyea, Arao, and Hunt teach the method according to Claim 1, Tripathi also teaches wherein the one or more given data sets further includes the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters indexed to corresponding portions of the one or more sensor streams. (Tripathi e.g. Fig. 1A and 1C, Database 152 store or archive recorded and workflow data [0097]. The workflow data includes, for example, a time duration of an action performed by an inspector, a spatial position of an inspector, a function (e.g., a portion of an inspection procedure ) performed by the inspector, or a motion characteristic (e.g., bodily movement) of the inspector. Each portion of workflow data has predetermined workflow limits that correspond to the procedure being performed [0012]. The workflow auditing system uses workflow algorithms and/or routines to convert recorded data from a camera and/or a depth/ color sensor into digitalized workflow data for analysis. The workflow auditing system calculates workflow data for each frame of recorded data [0025]. In FIG. 1B, the camera system 118 records video, depth data, and audio of an inspector performing an inspection test. The workflow data processor 132 processes the recorded data into workflow data including 
As per claim 5 (Currently Amended), Tripathi in view Elyea, Arao, and Hunt teach the method according to Claim 1, further comprising: 
Tripathi teaches receiving a selection of a work element; (Tripathi e.g. Figs. 1C and 1D, The management center 108 includes an interface 150 that may also include any type of web-based interface for receiving and/or requesting workflow data and/or recorded data from inspection facilities [0097]. The management center 108 further provides the audit facility 106 and/or the field personnel 110 access to management control of work flow rules or audit thresholds and/or to archived recorded/workflow data [0103]. Workflow data can be combined with video and objects for video playback as in Fig. 5 [0132]. Fig. 5 includes a control panel 526 that may include bookmarks that enable an auditor to select a particular inspection procedure, inspection procedures that have been flagged, and/or video images of particular concern to the auditor [0133].)
Tripathi teaches retrieving one or more indicators of at least one of the one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, one or more parameters indexed by the selected work element; and (Tripathi e.g. Fig. 1A and 1C, Database 152 store or archive recorded and workflow data [0097]. The workflow data include multi-dimensional video data, time-based data, motion characteristics data, functional data, and/or action data [0093]. Each portion of workflow data has predetermined workflow limits that correspond to the procedure being performed [0012]. For 
Tripathi teaches outputting the one or more indicators of the at least one of one or more of the one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, one or more parameters, or corresponding portions of the plurality of sensor streams for the selected work element. (Tripathi e.g. Fig. 1B, The audit management system 140 enables field personnel or the audit facility to view workflow data and/or results of inspections [0084]. Also auditors are able to view recorded inspections, rendered three-dimensional object images of inspections, overlays of object information with video image, and/or playbacks of recorded video and audio, and view statistics regarding which inspectors and/or inspection facilities have been flagged for which inspection test deviations [0085].)
As per claim 6 (Currently Amended), Tripathi in view Elyea, Arao, and Hunt teach the method according to claim 1, further comprising: 
Tripathi teaches retrieving corresponding portions of the one or more sensor streams indexed by the selected work element; and (Tripathi e.g. An auditor can retrieve the stored data to review the video of the inspector performing the test with an overlay of boundaries, limits, and/or thresholds of the workflow rules for performing an inspection of the rear tires [0029].)
Tripathi teaches outputting the corresponding portions of the one or more sensor streams indexed by the selected work element. (Tripathi e.g. 
As per claim 12 (Original), Tripathi in view Elyea, Arao, and Hunt teach the one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the action recognition and analytics method of creating work charts according to Claim 8, further comprising: 
Tripathi teaches receiving a selection of a work element; and (Tripathi e.g. Figs. 1C and 1D, The management center 108 includes an interface 150 that may also include any type of web-based interface for receiving and/or requesting workflow data and/or recorded data from inspection facilities [0097]. The management center 108 further provides the audit facility 106 and/or the field personnel 110 access to management control of work flow rules or audit thresholds and/or to archived recorded/workflow data [0103]. Workflow data can be combined with video and objects for video playback as in Fig. 5 [0132]. Fig. 5 includes a control panel 526 that may include bookmarks that enable an auditor to select a 
outputting the one or more indicators of the at least one of one or more of the one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, one or more parameters, or corresponding portions of the plurality of sensor streams for the selected model element. (Tripathi e.g. Fig. 1B, The audit management system 140 enables field personnel or the audit facility to view workflow data and/or results of inspections [0084]. Also auditors are able to view recorded inspections, rendered three-dimensional object images of inspections, overlays of object information with video image, and/or playbacks of recorded video and audio, and view statistics regarding which inspectors and/or inspection facilities have been flagged for which inspection test deviations [0085].)
As per claims 13 and 17 (Original), Tripathi in view Elyea, Arao, and Hunt teach the one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the action recognition and analytics method of creating work charts according to claim 12 and the system of claim 14, Tripathi also teaches wherein the one or more indicators of corresponding ones of the one or more cycles, the one or more processes, the one or more actions, the one or more sequences, the one or more objects, and the one or more parameters are indexed to corresponding portions of the plurality of sensor streams by corresponding time stamps. (Tripathi e.g. In an example if FIG. 1B, the camera system 118 records video, depth data, and audio of an 
As per claim 20 (Currently Amended), Tripathi in view Elyea, Arao, and Hunt teach the system of Claim 14, wherein the one or more engines are further configured to: 
Tripathi teaches receive a selection of a work element
Tripathi teaches retrieve one or more indicators of at least one of the one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, one or more parameters and the corresponding portions of one or more sensor streams indexed by the selected model element from the one or more data structures store on the one or more data storage units; and (Tripathi e.g. Fig. 1A and 1C, Database 152 store or archive recorded and workflow data [0097]. The workflow data include multi-dimensional video data, time-based data, motion characteristics data, functional data, and/or action data [0093]. Each portion of workflow data has predetermined workflow limits that correspond to the procedure being performed [0012]. For example, an auditor can retrieve the stored data to review the video of the inspector performing the test with an overlay of boundaries, limits, and/or thresholds of the workflow rules for performing an inspection of the rear tires [0029].)
Tripathi teaches output the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, one or more parameters, or corresponding portions of the plurality of sensor streams for the selected model element in a graphical user interface on the one or more interfaces. (Tripathi e.g. Fig. 1B, The audit management system 140 enables field personnel or the audit facility to view workflow data and/or results of inspections [0084]. The audit management system includes an API that the field personnel 110 or audit facility 106 may access via a computer, workstation, smartphone, etc. The audit 
Claims 3, 10-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 2018/0330287 A1) in view of Elyea et al. (US 6,963,827 B1) in further view of Arao et al. (US 2020/0293972 A1), in further view of Hunt (US 10,445,702 B1), and in further view of Hsu (US 2016/0375524 A1).
As per claim 3 (Original), Tripathi in view of Elyea, Arao, and Hunt teach the method according to claim 1, wherein the work chart is organized based on a lean framework including value added and non-value added, wherein the non-value added includes idle, walking and necessary. 
Tripathi in view of Elyea teach a work chart that includes value added and non-value added activities (Elyea e.g. Events computer creates sequential listing of events of the functions performed by a typical DBCS operator (col. 6 lines 44-46) Fig. 6 shows a tabular listing (i.e. chart) of the task descriptions including task# 600, description 610, category 620, detail 630, time 650, etc. (col. 6 lines 55-57). Fig. 6 task descriptions includes value-added tasks (e.g. move letters to 1226 F rack, place letters in letter tray) and non-value tasks (e.g. walk). )

However, Hsu teaches organizing activities based on lean framework including value added and non-value added (Hsu e.g. Hsu teaches monitoring of the activities in the fabrication cell with ToF cameras. The data captured via the ToF cameras can be used for monitoring value-added activities (e.g. welding, cutting, grinding, etc.) and/or non-value added activities (e.g. to detect inefficiencies arising from workers going back and forth to pick up tools, drop off tools, fixing tools, waiting for materials to arrive and exit, waiting for other trades such as electrician to wire up his welding equipment or forklift operator to move WIP work in process, etc.). Tracking and sorting these activities through use of the 3D spatial data may help the fabricator to “in-line' or streamline manufacturing operations, reduce MOH, improve throughput, quality, capacity, safety and ergonomics. [0019].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Tripathi in view of Elyea, Arao, and Hunt’s work chart to include organizing or sorting work chart tasks by value-added and non-value added activities as taught by Hsu in order to streamline operations, improve throughput, quality, capacity, safety and ergonomics (Hsu e.g. [0019]).
As per claims 10 and 18 (Original), Tripathi in view Elyea, Arao, and Hunt teach the one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the action recognition and analytics method of creating work charts according to claim 8 and the system of claim 14, Tripathi in view of Elyea, Arao, Hunt and Hsu teach wherein the work chart is organized based on a lean framework including value added and non-value added. (See claim 3 for response.)
As per claims 11 and 19 (Original), Tripathi in view Elyea teach the one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the action recognition and analytics method of creating work charts according to claim 8 and the system of claim 14, Tripathi in view of Elyea and Hsu teach wherein the non-value added includes idle, walking and necessary. (See claim 3 for response.)
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 2018/0330287 A1) in view of Elyea et al. (US 6,963,827 B1), in further view of Arao et al. (US 2020/0293972 A1), in further view of Hunt (US 10,445,702 B1), and in further view of Dirghangi et al.  (US 2019/0320898 A1).
As per claims 7 and 15 (Original), Tripathi in view Elyea, Arao, and Hunt teach the method according to Claim 1 and the system of claim 14, Tripathi in view Elyea, Arao, and Hunt do not explicitly teach, however,  Dirghangi teaches wherein the one or more given data sets and the corresponding portions of one or more sensor streams are blockchained (Dirghangi e.g. Dirghangi teaches A medical data network system and method of capturing, coordinating, linking, organizing, storing, and/or communicating between one or more connected health workers or devices using a system of electronic sensors, computational devices, and networked antennas [0002]. Blockchain technologies may be used maintain data security, data integrity, reduce exposure to inadvertent protected health information, and maintain a data access trail to maintain health information security and compliance [0031].)
.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624